              Case 3:19-cr-00050-BAJ-RLB             Document 1       04/25/19 Page 1 of 3

                                                                                                FSLED

                                 UNITED STATES DISTRICT COURT                                     ' 2 ? 201^
                                                                                       Deputy' Cserk U.S. District Court
                                 MIDDLE DISTRICT OF LOUISIANA                            Middle District of Louisiana
                                                                                              Baton Rouge. La.




      INDICTMENT FOR POSSESSION OF FIREARM BY A CONVICTED FELON AND
                          NOTICE OF FORFEITURE


    UNITED STATES OF AMERICA                                      CRIMINAL NO. 19- 50- 6AJ- RL&

            versus                                                18U.S.C.§922(g)(l)
                                                                  18U.S.C.§924(d)
    MICHAEL BEAUCHAMP                                             28U.S.C. §2461(c)



    THE GRAND JURY CHARGES:

            On or about December 5, 2017, in the Middle District of Louisiana, MICHAEL

    BEAUCHAMP, defendant herein, having been convicted of a crime punishable by imprisonment

    for a term exceeding one year, a felony, knowingly did possess a firearm, that is, a Colt 1911, .45


    caliber handgun (Serial # C92466), said firearm having been shipped and transported in interstate

    and foreign commerce.


           The above is a violation of Title 18, United States Code, Section 922(g)(l).

                                      NOTICE OF FORFEITURE

           The allegations contained in this Indictment are hereby re-alleged and incorporated by


    reference for the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section


    924(d), and Title 28, United States Code, Section 2461(c).

           Upon conviction of the offense contained in this Indictment, MICHAEL BEAUCHAMP,

    defendant herein, shall forfeit to the United States, pursuant to Title 18, United States Code,




USA Designated Group
USM Designated Group
USPO
Case 3:19-cr-00050-BAJ-RLB   Document 1   04/25/19 Page 2 of 3




                                      REDACTED
                                   PER PRIVACY ACT
Case 3:19-cr-00050-BAJ-RLB   Document 1   04/25/19 Page 3 of 3
